    Case 6:20-cr-00050-H-BU Document 35 Filed 03/02/21              Page 1 of 1 PageID 52



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 SANANGELO DIVISION
UNITED STATES OF AMERICA,
      Plaintiff,

                                                             NO. 6:20-CR-050-01-H

HUMBERTO GONZALES-GONZALES,
     Defendant-


                   ORDER ACCEPTING REPORT AND RECOMMENDATION
                      OF TIIE I,JNTIED STATES MAGISTRATE JUDGE
                             CONCERNING PLEA OF GI,]ILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

conceming Plea of Guilty of the United states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636OX1), the undersigned District Judge is of the opinion that the Reporr and

Recommendation of the Magistrate Judge concerning the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED

         Dated March    L,   2021.




                                             JAMES WESLEYHENDRIX
                                             UNITED STATES DISTRICT JUDGE
